Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 12/13/2021 regarding application 16/901,890 filed on 6/15/2020.  
 	Claims 1-22 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 5-7, 10-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (US Patent Application Publication 2009/0006813, . 
As to claim 1, Singhal teaches A method comprising: 
receiving, from a prefetch logic module of a host device [as shown in figure 1, the corresponding host device comprises the processor (104) and its associated cache memory system (106-134); 
Shatil more expressively teaches this limitation – as shown in figure 1, the host (102) includes a prefetch logic module, the host prefetcher (114); 
Guim Bernat also teaches this limitation – computing platform, figure 19A, 1902; … While embodiments are described with respect to a host that issues pre-fetch requests and proactive prefetch requests, embodiments can be used for accelerator or remote processor devices to also prefetch or proactively prefetch data from an application's memory space or device's memory space (¶ 0123)] via an interconnect [interconnect,figure 1, 102; Guim Bernat also teaches this limitation -- The compute sled 800 also includes a communication circuit 830. The illustrative communication circuit 830 includes a network interface controller (NIC) 832, which may also be referred to as a host fabric interface (HFI) … (¶ 0066)], a command for a prefetching configuration at a prefetch engine [system memory-side prefetcher, figure 1, 100; Stride detection is a primary mechanism for a prefetcher. A stride detecting prefetcher anticipates the future read requests of a processor by examining the sequence addresses of memory requests generated by the processor to determine if the requested addresses exhibit a recurring pattern. For example, if the processor is stepping through memory using a 
Shatil teaches the host sending prefetch commands specifying configuration – as shown in figures 3-5 … Once intercepted, the host computer can examine such a request for access to data to determine if the request matches any prefetch criteria defined within a prefetch database provided by the system of the invention. As an example, prefetch criteria defined in a prefetch database can specify various requestors (e.g., applications, programs, processes, users, or the like) that can access data (e.g., specific files, databases, volumes, data types or the like) stored within the data storage system according to various data access techniques (e.g., filesystems command such as open, read, write, seek and so forth). If a request for access to data matches prefetch criteria, the host computer configured with the invention determines prefetch information for related data related to data specified in the request based on the matching prefetch criteria. The prefetch information indicates the manner (e.g., amount, permanence, etc.) in which related data is to be cached in the data storage system. The host computer also obtains storage information for the related data that indicates the location of the related data stored within the data storage system. Using the prefetch information and the storage information, the invention generates one or more prefetch commands which indicate what related data is to be cached within the data storage system and from what storage locations within the data storage system that related data is to be obtained. The prefetch command is then transmitted to the data storage system to cause the data storage system to cache the related data (astract);
Guim Bernat also teaches this limitation -- … While embodiments are described with respect to a host that issues pre-fetch requests and proactive prefetch requests, embodiments can be used for accelerator or remote processor devices to also prefetch or proactively prefetch data from an application's memory space or device's memory space (¶ 0123); Parameters (e.g., the injection rate and the granularity, among others) can be configured at boot time in each of the NICs 1814. The granularity and/or the injection rate can help maintain a quality of service (QoS) … The injection rate can be based on a prefetch distance (e.g., how far ahead of the current request will the prefetcher act) and prefetch degree (e.g., how many prefetches will be executed per request) … The prefetcher can implement a prefetching scheme, such as can include a cache block, a nonblocking load, hardware-controlled prefetcher, and/or software-controlled prefetcher … (¶ 0116-0118)] of a memory device [memory device as shown in figure 1; 
Shatil also teaches this limitation – the storage system, figure 1, 150;
Guim Bernat also teaches this limitation -- memory, figure 19A, 1924; remote memory device, figure 19, 1980]; 
determining, by the prefetch engine [system memory-side prefetcher, figure 1, 100; Guim Bernat also teaches this limitation -- prefetcher circuitry, figure 18B; figure 19A], one or more memory addresses of a first memory [system memory, figure 1, 118; Stride detection is a primary mechanism for a prefetcher. A stride detecting prefetcher anticipates the future read requests of a processor by examining the sequence addresses of memory requests generated by the processor to determine if the requested addresses exhibit a recurring pattern. For example, if the processor is Guim Bernat also teaches this limitation -- Prefetch logic 1882 monitors processor accesses, determines patterns/strides, and generates (e.g., automatically) prefetch addresses. In execution-based prefetcher (e.g., software pre-fetching), a thread is executed to prefetch data for an application. The thread, or prefetch access order or predictor, can be generated by a programmer or by the hardware … While embodiments are described with respect to a host that issues pre-fetch requests and proactive prefetch requests, embodiments can be used for accelerator or remote processor devices to also prefetch or proactively prefetch data from an application's memory space or device's memory space (¶ 0119-0123)] that may be requested by the host device based at least in part on the prefetching configuration [Stride detection is a primary mechanism for a prefetcher. A stride detecting prefetcher anticipates the future read requests of a processor by examining the sequence addresses of memory requests generated by the processor to determine if the requested addresses exhibit a recurring pattern. For example, if the processor is stepping through memory using a constant offset between subsequent memory read requests, the stride based prefetcher attempts to recognize this constant stride and prefetch data according to this recognized pattern … (¶ 0004); When prefetch data is forwarded from the system memory-side prefetcher 100 to the cache memory, there may be a reduction in the number of processor requests reaching the system memory controller 120 because some processor memory requests are requesting data from address locations that are now in the cache memory, due to prefetching, as Guim Bernat also teaches this limitation -- Parameters (e.g., the injection rate and the granularity, among others) can be configured at boot time in each of the NICs 1814. The granularity and/or the injection rate can help maintain a quality of service (QoS) … The injection rate can be based on a prefetch distance (e.g., how far ahead of the current request will the prefetcher act) and prefetch degree (e.g., how many prefetches will be executed per request) … The prefetcher can implement a prefetching scheme, such as can include a cache block, a nonblocking load, hardware-controlled prefetcher, and/or software-controlled prefetcher … (¶ 0116-0118)]; 
writing, to a second memory [cache memory, figure 1, 106-114; Guim Bernat also teaches this limitation -- cache memory, figure 19A, 1912], data associated with the one or more memory addresses of the first memory based on the determination [An apparatus, comprising: a system memory-side prefetcher, coupled to a memory controller, comprising a stride detection unit to identify one or more patterns in a stream; a prefetch injection unit to insert prefetches into the memory controller based on the detected one or more patterns; a prefetch data forwarding unit to forward the prefetched data to a cache memory coupled to a processor (claim 1); Guim Bernat also teaches this limitation -- Various embodiments provide for proactive or speculative prefetches of data or other content (e.g., instructions, parameters (e.g., neural network weights), or messages) from a remote device memory or storage based on fabric or network bandwidth availability and capacity to store data. Proactively or speculative writing of data (or other content) to a remote target memory or storage is also provided. While embodiments are described with respect to a host that issues pre-fetch requests and 
transmitting to the host device, by the memory device over the interconnect, a prefetch-success indicator [the corresponding prefetch-success indicator is “prefetch hit” -- Additionally, the history table 122 can also store information related to the stride in the stream (if a stride has been detected). Finally, each stream has a prefetch hit ratio stored in the history table 122. The prefetch hit ratio is the ratio of all prefetches hit and all prefetches injected into the system memory controller 120. A prefetch is hit when a memory request from the stream is to an address that has been prefetched. A prefetch is injected into the system memory controller 120 when the prefetched address has been sent to the system memory controller 120 to have the system memory controller 120 return the data at the address (¶ 0019); … In many embodiments, the cache controller 116 of the LLC 114 includes a cache prefetch hit rate monitor 134 to monitor the hit ratio of prefetched data within the LLC 114. The cache prefetch hit rate monitor 134 will forward the hit/miss information back to the prefetch performance monitor 126 within the system memory-side prefetcher 100. In some embodiments, the cache prefetch hit rate monitor 134 may send the hit/miss information to the prefetch performance monitor 126 periodically (such as in a similar manner to how the cache controller 116 sends the forwarded address information to the prefetch performance Guim Bernat more expressively teaches transmitting responses back to the host – as shown in figures 19A and 23; status indicator, figure 26A; At 2304, a determination is made whether to accept a prefetch request or decline a prefetch request. For example, a determination can be made of a resources needed to perform the prefetch request within the time limit (e.g., copy of specified content in a remote memory to a local memory tier or memory of a network interface or to a L1 or L2 cache within the time limit) … (¶ 0151)].
Regarding claim 1, Singhal does not teach a prefetch logic module inside the host.
However, Shatil specifically teaches a host system including a prefetch logic module that generates prefetch configuration commands [as shown in figure 1, the host (102) includes a prefetch logic module, the host prefetcher (114); as shown in figures 3-5 … Once intercepted, the host computer can examine such a request for access to data to determine if the request matches any prefetch criteria defined within a prefetch database provided by the system of the invention. As an example, prefetch criteria defined in a prefetch database can specify various requestors (e.g., applications, programs, processes, users, or the like) that can access data (e.g., specific files, databases, volumes, data types or the like) stored within the data storage system according to various data access techniques (e.g., filesystems command such as open, the host computer configured with the invention determines prefetch information for related data related to data specified in the request based on the matching prefetch criteria. The prefetch information indicates the manner (e.g., amount, permanence, etc.) in which related data is to be cached in the data storage system. The host computer also obtains storage information for the related data that indicates the location of the related data stored within the data storage system. Using the prefetch information and the storage information, the invention generates one or more prefetch commands which indicate what related data is to be cached within the data storage system and from what storage locations within the data storage system that related data is to be obtained. The prefetch command is then transmitted to the data storage system to cause the data storage system to cache the related data (astract)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to include a prefetch a prefetch logic module in the host, as demonstrated by Shatil, and to incorporate it into the existing scheme disclosed by Singhal, because Shatil teaches doing so allows the host to dynamically and efficiently determine whether and when to issue a prefetch command to prefetch data from the memory [Mechanisms and techniques allow a host computer system to control caching operations within a data storage system. In a typical implementation, the system of the invention operates within a host computer system to intercept requests for access to data stored within a data storage system that originate from applications, programs or other processes that perform (e.g., execute) on the host computer system or another computer system … (abstract).
A prefetch is hit when a memory request from the stream is to an address that has been prefetched. A prefetch is injected into the system memory controller 120 when the prefetched address has been sent to the system memory controller 120 to have the system memory controller 120 return the data at the address (¶ 0019); … In many embodiments, the cache controller 116 of the LLC 114 includes a cache prefetch hit rate monitor 134 to monitor the hit ratio of prefetched data within the LLC 114. The cache prefetch hit rate monitor 134 will forward the hit/miss information back to the prefetch performance monitor 126 within the system memory-side prefetcher 100. In some embodiments, the cache prefetch hit rate monitor 134 may send the hit/miss information to the prefetch performance monitor 126 periodically (such as in a similar manner to how the cache controller 116 sends the forwarded address information to the prefetch performance monitor 126). In some embodiments, a cache prefetch hit rate monitor is coupled to more than one cache memory. In some embodiments, there is a cache prefetch hit rate monitor coupled to each cache memory shown in FIG. 1 (106, 110, and 114) to report the hits and misses to prefetched data stored in each of their respective caches, though these embodiments are not shown (¶ 0032)], but does not expressively teach transmitting it to the host.
whether to accept a prefetch request or decline a prefetch request. For example, a determination can be made of a resources needed to perform the prefetch request within the time limit (e.g., copy of specified content in a remote memory to a local memory tier or memory of a network interface or to a L1 or L2 cache within the time limit) … (¶ 0151)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to transmitting a prefetch-success indicator to the host, as demonstrated by Guim Bernat, and to incorporate it into the existing scheme disclosed by Singhal in view of Shatil, so that the host may take advantage this information for further processing and monitor the performance of the prefetch operations.
As to claim 2, Singhal in view of Shatil & Guim Bernat teaches The method of claim 1, further comprising determining the prefetch-success indicator for the one or more memory addresses, the prefetch-success indicator comprising an indication that the host device accessed at least one memory address of the one or more memory addresses from the second memory before the at least one memory address is evicted from the second memory [Singhal -- Additionally, the history table 122 can also store information related to the stride in the stream (if a stride has been detected). Finally, each stream has a prefetch hit ratio stored in the history table 122. The prefetch hit ratio is the ratio of all prefetches hit and all prefetches injected into the system memory controller 120. A prefetch is hit when a memory request from the stream is to an address that has been prefetched. A prefetch is a cache prefetch hit rate monitor 134 to monitor the hit ratio of prefetched data within the LLC 114. The cache prefetch hit rate monitor 134 will forward the hit/miss information back to the prefetch performance monitor 126 within the system memory-side prefetcher 100. In some embodiments, the cache prefetch hit rate monitor 134 may send the hit/miss information to the prefetch performance monitor 126 periodically (such as in a similar manner to how the cache controller 116 sends the forwarded address information to the prefetch performance monitor 126). In some embodiments, a cache prefetch hit rate monitor is coupled to more than one cache memory. In some embodiments, there is a cache prefetch hit rate monitor coupled to each cache memory shown in FIG. 1 (106, 110, and 114) to report the hits and misses to prefetched data stored in each of their respective caches, though these embodiments are not shown (¶ 0032)].
As to claim 3, Singhal in view of Shatil & Guim Bernat teaches The method of claim 1, further comprising: receiving, from the prefetch logic module via the interconnect, a command for an updated prefetching configuration, the updated prefetching configuration based at least in part on the prefetch-success indicator [Shatil – as shown in figures 3-5 … Once intercepted, the host computer can examine such a request for access to data to determine if the request matches any prefetch criteria defined within a prefetch database provided by the system of the invention. As an example, prefetch criteria defined in a prefetch database can specify various the host computer configured with the invention determines prefetch information for related data related to data specified in the request based on the matching prefetch criteria. The prefetch information indicates the manner (e.g., amount, permanence, etc.) in which related data is to be cached in the data storage system. The host computer also obtains storage information for the related data that indicates the location of the related data stored within the data storage system. Using the prefetch information and the storage information, the invention generates one or more prefetch commands which indicate what related data is to be cached within the data storage system and from what storage locations within the data storage system that related data is to be obtained. The prefetch command is then transmitted to the data storage system to cause the data storage system to cache the related data (astract)]; 
determining, by the prefetch engine, one or more other memory addresses of the first memory that may be requested by the host device based at least in part on the updated prefetching configuration; and writing, to the second memory, other data associated with the one or more other memory addresses of the first memory based on the determination of the one or more other memory addresses [Singhal – Stride detection is a primary mechanism for a prefetcher. A stride detecting prefetcher anticipates the future read requests of a processor by examining the sequence addresses of memory requests generated by the processor to determine if the requested addresses exhibit a recurring pattern. For example, if the processor is stepping through memory using a constant offset between subsequent memory read requests, the stride based prefetcher attempts to recognize this constant stride and prefetch data according to this recognized pattern … (¶ 0004); When prefetch data is forwarded from the system memory-side prefetcher 100 to the cache memory, there may be a reduction in the number of processor requests reaching the system memory controller 120 because some processor memory requests are requesting data from address locations that are now in the cache memory, due to prefetching, as opposed to still residing in system memory 118 … (¶ 0031-0032); An apparatus, comprising: a system memory-side prefetcher, coupled to a memory controller, comprising a stride detection unit to identify one or more patterns in a stream; a prefetch injection unit to insert prefetches into the memory controller based on the detected one or more patterns; a prefetch data forwarding unit to forward the prefetched data to a cache memory coupled to a processor (claim 1)].
As to claim 5, Singhal in view of Shatil & Guim Bernat teaches The method of claim 1, further comprising: receiving, from the host device by the memory device via the interconnect, the command for the prefetching configuration at the prefetch engine of the memory device [Guim Bernat -- prefetcher circuitry, figure 18B; figure 19A; FIG. 18B illustrates an example system. NIC 1814A uses a cache 1854 (e.g., a level one (L1) cache or level two (L2) cache), and prefetcher 1852. Prefetcher 1852, in one or more embodiments, can include get prefetchers 1864A, 1864B, 1864C and load prefetchers 1866A, 1866B, and 1866C, and/or prefetch logic 1882. In one or a host that issues pre-fetch requests and proactive prefetch requests, embodiments can be used for accelerator or remote processor devices to also prefetch or proactively prefetch data from an application's memory space or device's memory space (¶ 0123)]; transmitting, to the host device by the memory device over the interconnect, the prefetch-success indicator [Singhal -- Additionally, the history table 122 can also store information related to the stride in the stream (if a stride has been detected). Finally, each stream has a prefetch hit ratio stored in the history table 122. The prefetch hit ratio is the ratio of all prefetches hit and all prefetches injected into the system memory controller 120. A prefetch is hit when a memory request from the stream is to an address that has been prefetched. A prefetch is injected into the system memory controller 120 when the prefetched address has been sent to the system memory controller 120 to have the system memory controller 120 return the data at the address (¶ 0019); Guim Bernat -- At 2304, a determination is made whether to accept a prefetch request or decline a prefetch request. For example, a determination can be made of a resources needed to perform the prefetch request within the time limit (e.g., copy of specified content in a remote memory to a local memory tier or memory of a network interface or to a L1 or L2 cache within the time limit) … (¶ 0151); In some examples, software (e.g., application or OS) Field time_to_ complete can indicate a timer (countdown) or time at which prefetched data is to be available in an L1 or L2 cache. Field proactive_ prefetch_code_identifier can be a prefetch request identifier (¶ 0172); At 2912, a determination is made if a prefetch is complete. If the prefetch is complete, 2914 follows where resources can be deallocated and released for other uses. If the prefetch is not complete, the process returns to 2908 (¶ 0197);]; and determining, by the host device, an updated prefetching configuration based at least in part on the prefetch-success indicator [Al-Sukhni -- figure 13, step 1305, “hit on prefetched cacheline?”; In the embodiment shown, each prefetch engine includes a confidence circuit 317 that generates a confidence value for the stream identifier being tracked by the prefetch engine. In one embodiment, the confidence circuit 317 monitors the success of the prefetches associated with the stream identifier and adjusts the confidence level based on factors e.g. as to whether the prefetched data is used, whether there was a load miss, or whether there was a prefetch evict. In one embodiment, confidence level may have 5 active levels where the highest level is indicative of 4 consecutive prefetch uses (See FIG. 5). In one embodiment, the confidence level is increased with every used data prefetch up to maximum confidence level and decremented with each load miss or prefetch evict. In 
As to claim 6, it recites substantially the same limitations as in claim 1, and is rejected by the same reasons as presented in “As to claim 1.” Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 7, it recites substantially the same limitations as in claim 2, and is rejected by the same reasons as presented in “As to claim 2.” Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 10, Singhal in view of Shatil & Guim Bernat teaches The apparatus of claim 6, wherein: the prefetching configuration comprises cache-miss data, including at least cache-miss strides; and the prefetch engine comprises a table-based prefetcher configured to determine, based at least in part on the cache-miss data, the one or more memory addresses of the first memory that may be requested by the host device [Guim Bernat -- … These indications pass from the CPU to proactive prefetcher which has a configuration for the range of chunk size at which to monitor accesses. Proactive prefetcher can be used by a network interface to monitor cache line misses and cause proactive prefetch of regions of memory to tiers of memory nearer to L1 or L2 cache (e.g., Tier 0 and/or Tier 1). For example, proactive prefetcher can include or use components of a fetch scheduler and resource manager and vice versa (¶ 0189); Example 11 includes any example, wherein the prefetcher is to: determine a rate of cache misses associated with a region of memory identified as to be Parameters (e.g., the injection rate and the granularity, among others) can be configured at boot time in each of the NICs 1814. The granularity and/or the injection rate can help maintain a quality of service (QoS) … The injection rate can be based on a prefetch distance (e.g., how far ahead of the current request will the prefetcher act) and prefetch degree (e.g., how many prefetches will be executed per request) … The prefetcher can implement a prefetching scheme, such as can include a cache block, a nonblocking load, hardware-controlled prefetcher, and/or software-controlled prefetcher … (¶ 0116-0118)].
As to claim 11, Singhal in view of Shatil & Guim Bernat teaches The apparatus of claim 6, wherein the prefetch engine is further configured to: determine a prefetch-quality indicator for the one or more memory addresses, the prefetch-quality indicator comprising at least a number of times the one or more memory addresses are accessed via the second memory during operation of a program, a workload, or a portion thereof; and transmit the prefetch-quality indicator to the host device over the interconnect using the interface [Guim Bernat -- Parameters (e.g., the injection rate and the granularity, among others) can be configured at boot time in each of the NICs 1814. The granularity and/or the injection rate can help maintain a quality of service (QoS) … The injection rate can be based on a prefetch distance (e.g., how far ahead of the current request will the prefetcher act) and prefetch degree (e.g., how many prefetches will be executed per request) … The prefetcher can implement a prefetching scheme, such as can include a cache block, a nonblocking 
As to claim 12, Singhal in view of Shatil & Guim Bernat teaches The apparatus of claim 6, further comprising the host device, the host device coupled to the interface via the interconnect and including, or associated with, the prefetch logic, the prefetch logic module configured to: determine the prefetching configuration; transmit the command for the prefetching configuration over the interconnect [Guim Bernat – as shown in figure 19A, where the computing platform 1902 is the corresponding host]; receive the prefetch-success indicator via the interconnect; determine, based at least in part on the prefetch-success indicator, an updated prefetching configuration; and transmit another command for the updated prefetching configuration over the interconnect [Singhal -- The prefetch hit ratio of the stream may change dynamically since the prefetch performance monitor is updating the prefetch hit ratio of the stream in the history table 122 continuously (or, for example, every certain number of memory controller clock cycles). If the prefetch hit ratio starts out below the threshold value and then moves above it, the prefetched data stored in the prefetch data buffer may be sent to the cache memory … (¶ 0026); When prefetch data is forwarded from the system memory-side prefetcher 100 to the cache memory, there may be a reduction in the number of processor requests reaching the system memory controller 120 because some processor memory requests are requesting data from address locations that are now in the cache memory, due to prefetching, as opposed to still residing in system memory 118 … In some 
As to claim 13, Singhal in view of Shatil & Guim Bernat teaches The apparatus of claim 12, wherein the prefetch logic module is further configured to: receive a prefetch-quality indicator via the interconnect; and determine, based at least in part on the prefetch-success indicator and the prefetch- quality indicator, the updated prefetching configuration [Guim Bernat – Parameters (e.g., the injection rate and the granularity, among others) can be configured at boot time in each of the NICs 1814. The granularity and/or the injection rate can help maintain a quality of service (QoS) … The injection rate can be based on a prefetch distance (e.g., how far ahead of the current request will the prefetcher act) and prefetch degree (e.g., how many prefetches will be executed per request) … The prefetcher can implement a prefetching scheme, such as can include a cache block, a nonblocking load, hardware-controlled prefetcher, and/or software-controlled prefetcher … (¶ 0116-0118); QoS scheduler 1922 can determine if sufficient bandwidth or buffer resources are available to complete a pre-fetch request in a specified time … (¶ 0131-0135)].
As to claim 14, Singhal in view of Shatil & Guim Bernat teaches The apparatus of claim 6, wherein the prefetch engine is further configured to: receive multiple commands for multiple workload-specific prefetching configurations from the prefetch logic module of the host device via the interconnect using the interface, the multiple commands for the multiple workload-specific prefetching configurations respectively corresponding to multiple different workloads of a process or program executed by the host device; determine respective memory addresses of the first memory that may be requested by the host device for a respective workload of the multiple different workloads , based at least in part on a respective workload-specific prefetching configuration of the multiple workload- specific prefetching configurations that corresponds to the respective workload [Shatil – as shown in figures 3-5 … Once intercepted, the host computer can examine such a request for access to data to determine if the request matches any prefetch criteria defined within a prefetch database provided by the system of the invention. As an example, prefetch criteria defined in a prefetch database can specify various requestors (e.g., applications, programs, processes, users, or the like) that can access data (e.g., specific files, databases, volumes, data types or the like) stored within the data storage system according to various data access techniques (e.g., filesystems command such as open, read, write, seek and so forth). If a request for access to data matches prefetch criteria, the host computer configured with the invention determines prefetch information for related data related to data specified in the request based on the matching prefetch criteria. The prefetch information indicates the manner (e.g., amount, permanence, etc.) in which related data is to be cached in the data storage system. The host computer also obtains storage information for the related data that indicates the location of the related data stored within the data storage system. Using the prefetch information and the storage information, the invention generates one or more prefetch commands which indicate what related data is to be cached within the data storage system and from what storage locations within the data storage system that related data is to be obtained. The prefetch command is then transmitted to the data storage system to cause the data storage system to cache the related data (astract)]; and write data associated with the respective memory addresses of the first memory to the second memory based on the determination [Guim Bernat – as shown in figure 18B, where there are multiple preferchers 1864A-1864C; FIG. 18B illustrates an example system. NIC 1814A uses a cache 1854 (e.g., a level one (L1) cache or level two (L2) cache), and prefetcher 1852. Prefetcher 1852, in one or more embodiments, can include get prefetchers 1864A, 1864B, 1864C and load prefetchers 1866A, 1866B, and 1866C, and/or prefetch logic 1882. In one or more embodiments, a prefetcher can be implemented for each remote memory that can be accessed by local node 1802A. In one or more other embodiments, NIC 1814A can include fewer or more prefetchers than the number of remote memories which the local node 1852A can access, such as can include a single shared prefetcher dedicated to two or more remote memories, or another configuration … (¶ 0110-0121); To potentially improve prefetching schemes, various embodiments coordinate with platform and system quality of services in order to attempt to guarantee that enough platform and system (e.g., fabric, NIC) resources are available to drive the required data plane with the required service level agreement (SLA) for a data processing activity … For example, a hardware or software prefetcher can copy 10MB of data from remote memory so that 5MB is stored in DDR, 4MB is stored in HBM and 1 MB is stored in LLC and the memory and I/O quality of service is configured accordingly to make the data reach the destination memory tiers and achieve the applicable SLA … (¶ 0167-0168); … These indications pass from the proactive prefetcher which has a configuration for the range of chunk size at which to monitor accesses. Proactive prefetcher can be used by a network interface to monitor cache line misses and cause proactive prefetch of regions of memory to tiers of memory nearer to L1 or L2 cache (e.g., Tier 0 and/or Tier 1). For example, proactive prefetcher can include or use components of a fetch scheduler and resource manager and vice versa … (¶ 0189-0191)].
As to claim 15, Singhal in view of Shatil & Guim Bernat teaches The apparatus of claim 6, wherein the second memory comprises: a memory-side cache memory; a memory-side buffer memory; a host-side cache memory; a host-side buffer memory; or any combination thereof [Guim Bernat – cache memory, figure 19A, 1912].
As to claim 16, Singhal in view of Shatil & Guim Bernat teaches The apparatus of claim 6, wherein the first memory comprises: a nonvolatile memory device; a dynamic random-access memory (DRAM) device; a phase-change memory device; a magnetic hard drive; a solid-state drive (SSD); a backing memory associated with the memory device; or any combination thereof [Guim Bernat – The memory devices 720 may be embodied as any type of memory device capable of storing data for the physical resources 620 during operation of the sled 400, such as any type of volatile (e.g., dynamic random access memory ( DRAM), etc.) or non-volatile memory … (¶ 0061)].
As to claim 17, it recites substantially the same limitations as in claim 5, and is rejected by the same reasons as presented in “As to claim 5.” Refer to “As to claim 5” presented earlier in this Office Action for details.

As to claim 19, it recites substantially the same limitations as in claim 14, and is rejected by the same reasons as presented in “As to claim 14.” Refer to “As to claim 14” presented earlier in this Office Action for details.
As to claim 22, it recites substantially the same limitations as in claim 10, and is rejected by the same reasons as presented in “As to claim 10.” Refer to “As to claim 10” presented earlier in this Office Action for details.
6.	Claims 4, 9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal in view of Shatil & Guim Bernat, and further in view of Mathuriya et al. (US Patent Application Publication 2019/0057300, hereinafter Mathuriya).
Regarding claim 4, Singhal in view of Shatil & Guim Bernat does not teach the prefetching configuration comprises a trained neural network having multiple network layers as recited in the claim.
However, Mathuriya teaches a trained neural network having multiple network layers. Specifically, Mathuriya teaches a trained neural network having multiple network layers [The present disclosure is directed to systems and methods of bit-serial, in-memory, execution of at least an n.sup.th layer of a multi-layer neural network in a first on-chip processor memory circuitry portion contemporaneous with prefetching and storing layer weights associated with the (n+1).sup.st layer of the multi-layer neural network in a second on-chip processor memory circuitry portion. The storage of layer weights in on-chip processor memory circuitry beneficially decreases the time required the layer weights upon execution of the (n+1).sup.st layer of the multi-layer neural network by the first on-chip processor memory circuitry portion. In addition, the on-chip processor memory circuitry may include a third on-chip processor memory circuitry portion used to store intermediate and/or final input/output values associated with one or more layers included in the multi-layer neural network (abstract)], comprising: monitoring, by the prefetch engine, a current operation of the host device; determining, by the prefetch engine or the host device and based on the monitoring, an adjustment to one or more layers of the trained neural network, the one or more layers comprising less than all layers of the multiple network layers of the trained neural network [… As discussed above, the layer weights used by the recurrent neural network are updated over time. These layer weights are often stored in system memory circuitry (e.g., dynamic random access memory circuitry, or DRAM circuitry). Transferring layer weights system memory and processor cache memory reduces efficiency and increases execution time of the recurrent neural network … (¶ 0022-0028)]; and causing, by the memory-side prefetcher or the host device, the adjustment to the one or more layers, the adjustment effective to improve the determining of the one or more memory addresses of the first memory that may be requested by the host device [Weighting factors 160 are associated with the arithmetic operations performed in each layer of the multi -layer neural network 150. In embodiments, the weighting factors are unique to each of the layers included in the multi -layer neural network 150. In embodiments, the weighting factors 160 associated with some or all layers in the multi -layer neural network 150 remain fixed. In other embodiments, some or all of the weighting factors 160 vary and 
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to use a trained neural network having multiple network layers, as demonstrated by Mathuriya, and to incorporate it into the existing scheme disclosed by Singhal in view of Shatil & Guim Bernat, because Mathuriya teaches doing so would improve speed, efficiency an accuracy of neural network [… In memory processing is particularly useful in applications where relatively large quantities of intermediate decision-making data are generated. Such intermediate decision-making data is frequently written to storage then retrieved for subsequent processing. Neural networks, such as recursive neural networks may generate a large volume of intermediate data that is passed from layer to layer within the network. In addition, each layer may rely upon weight factors that are retrieved from data storage and, in the case of recursive neural networks updated and written to data storage as the neural network evolves. With an increasing dependence on graphics intensive processing using smaller form factor portable and mobile-platform processor-based devices, the ability to perform fixed or floating point mathematical operations using in-memory processing improves speed, efficiency an accuracy of neural network (¶ 0002)].
As to claim 9, Singhal in view of Shatil & Guim Bernat & Mathuriya teaches The apparatus of claim 6, wherein: the prefetching configuration comprises a recurrent neural network (RNN) [Mathuriya -- … As discussed above, the layer weights used by the recurrent neural network are updated over time. These layer weights are often stored in system memory circuitry (e.g., dynamic random access and the prefetch engine comprises a neural-network-based prefetcher configured to determine, based at least in part on the RNN, the one or more memory addresses of the first memory that may be requested by the host device [Mathuriya -- The present disclosure is directed to systems and methods of bit-serial, in-memory, execution of at least an n.sup.th layer of a multi-layer neural network in a first on-chip processor memory circuitry portion contemporaneous with prefetching and storing layer weights associated with the (n+1).sup.st layer of the multi-layer neural network in a second on-chip processor memory circuitry portion … (abstract); Guim Bernat -- … While embodiments are described with respect to a host that issues pre-fetch requests and proactive prefetch requests, embodiments can be used for accelerator or remote processor devices to also prefetch or proactively prefetch data from an application's memory space or device's memory space (¶ 0123)].
As to claim 20, it recites substantially the same limitations as in claim 4, and is rejected by the same reasons as presented in “As to claim 4.” Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 21, it recites substantially the same limitations as in claim 4, and is rejected by the same reasons as presented in “As to claim 4.” Refer to “As to claim 4” presented earlier in this Office Action for details.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singhal in view of Shatil & Guim Bernat, and further in view of Schwetman, Jr. et al. (US Patent Application Publication 2016/0062894, hereinafter Schwetman).
Regarding claim 8, Singhal in view of Shatil & Guim Bernat does not teach the interface comprises a memory-mapped register that is configured to couple to the interconnect.
However, memory-mapped registers are well known and widely used in the art.
For example, Schwetman specifically teaches using a memory-mapped register in a network interface [memory-mapped registers, figure 3, 306; More specifically, FIG. 3 illustrates an example architecture of a portion of a computing node 300 that includes a network interface component 304 and multiple processor cores (and associated caches) 302, and that communicates with other components of computing node 300 (or of a computing system that includes computing node 300) over network 312 … In this example, to send a small message, a user process may push a payload and destination ID into a set of memory mapped registers and queues (e.g., one of registers 318 within memory mapped registers 306) at network interface component 304 using regular store instructions. Similarly, incoming messages may be received by issuing load instructions to the memory mapped receive registers (e.g., one of registers 320 within memory mapped registers 306) … (¶ 0041-0042)], 
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to use a memory-mapped register in a network interface, as demonstrated by Schwetman, and to incorporate it into the existing scheme disclosed by Singhal in view of Shatil & Guim Bernat, because Schwetman teaches doing so 

					Conclusion
8.	Claims 1-22 are rejected as explained above. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
February 13, 2022